Citation Nr: 0215908	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-25 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to a compensable rating for hearing loss, 
right ear.

2.  Entitlement to service connection for hearing loss, left 
ear.

3.  (Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 10 percent 
disabling.)

(The issue of entitlement to an increased rating for 
residuals of a left knee injury will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 until 
December 1982.  He also served in the National Guard of 
Indiana from April 1985 until October 1988.  His National 
Guard Report of Separation and Record of Service also 
indicates 5 days of reserve service prior to April 17, 1985.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for residuals of a left 
knee injury pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the veteran 
notice and reviewing the response to the notice, the Board 
will prepare a separate decision addressing that issue.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's right ear hearing loss is currently 
productive of no more than Level II hearing impairment under 
Table VI and Level VI impairment under Table VIa.

3.  The competent medical evidence does not show that the 
veteran's currently has a left ear hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for hearing loss, right ear, have not been met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. § 3.321, Part 4, including 
§4.85, Diagnostic Code 6100 (2002).

2.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 
C.F.R. § 3.102 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159.

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In the present case, the veteran was informed of the VCAA in 
an April 2001 letter.  That letter discussed the duty to 
notify and described the evidence required in order for his 
increased rating and service connection claims to succeed.  
The letter also described what efforts VA would undertake 
with respect to the collection of evidence and emphasized 
that it was the veteran's responsibility to identify 
pertinent records and to ensure that such documents were 
received by VA.  Moreover, that letter explained exactly what 
evidence VA presently had on record with respect to the 
veteran's claim, thus alerting the veteran of any outstanding 
records.  Finally, a phone number was provided in the event 
that the veteran had any questions or required any further 
assistance with his claims.  A copy of the letter was also 
sent to the veteran's accredited representative.  

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
C.F.R. § 3.159.

In the present case, the evidence of record includes service 
medical records and treatment reports dated May 1998 to 
November 1999 from the VA Medical Center in Louisville, 
Kentucky.  Additionally, the veteran was afforded 3 separate 
VA examinations in July 1998, along with two further 
examinations in December 2000 and an examination in January 
2001.  Finally, a transcript of the veteran's November 2000 
personal hearing before the RO is of record.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment not of record, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's hearing loss claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  In sum, all available evidence that 
could substantiate the claim has been obtained and there is 
no indication in the file that additional relevant records 
remain outstanding.

Relevant law and regulations

Increased disability ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2002) [the evaluation of the same disability 
under various diagnoses is to be avoided].  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

Rating considerations for hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2001).  If 
impaired hearing is service-connected in only one ear, the 
nonservice-connected ear will be assigned a designation of 
Level I, for purposes of applying Table VII.  See 38 C.F.R. 
§ 4.85(f).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

I.  Entitlement to a compensable rating for hearing loss, 
right ear.

Factual background

A VA outpatient treatment report dated July 1998 contained a 
diagnosis of conductive hearing loss, right ear.  The 
treatment plan involved a discussion of surgical versus 
conservation options to improve the veteran's hearing.  

The veteran received a VA audiological examination in July 
1998.  The veteran's puretone thresholds for the right ear 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

60
50
55
55

The average puretone threshold for the right ear was 55.  His 
speech recognition score for the right ear was 100 percent.  
He was diagnosed with moderate to moderate-severe conductive 
hearing loss.  His discrimination ability was excellent.  

The veteran underwent further audiometric testing in November 
1999.  He was diagnosed with hearing loss, progressive.  It 
was noted that the veteran had not experienced any 
significant change in his hearing since his VA examination in 
July 1998. 

At his personal hearing in November 2000, the veteran stated 
that his major hearing problem related to his right ear.  He 
stated that, without his hearing aid, he could not hear 
people speaking to him without looking directly at them.  He 
remarked that the condition has hindered his employment 
prospects.  He stated that if his left ear was blocked, he 
would be able to hear only slightly through the right ear, 
and the sound would be very muted.  It was pointed out that 
the veteran's medical records showed good discrimination, but 
the veteran explained that under testing conditions there was 
no background noise and that the words were presented slowly, 
one at a time.  He stated that he had more difficulty when 
people spoke in quick sentences, and if there was any 
background noise he was incapable of discriminating words.  

The veteran most recently received an audiology examination 
in December 2000.  He stated that he was unable to hear while 
working in construction.  He stated that if a person was 
behind him or to his right, he was unable to hear them.  
Objectively, his puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

70
60
80
70

His puretone threshold average was 70, and his speech 
recognition score was 92 percent.  It was noted that the 
veteran had difficulty tolerating speech in the right ear at 
levels of 100 decibels and above.  The diagnosis for the 
right ear was severe, mixed hearing loss.  His word 
discrimination score was noted to be excellent.  

Analysis

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable evaluation for right ear 
hearing loss is appropriate, and there is no basis for a 
higher evaluation at this time.  As service connection is not 
in effect for left ear hearing loss, the Board notes that in 
order to determine the percentage evaluation from Table VII, 
the non-service connected left ear is assigned a Level I 
designation.  See 38 C.F.R. § 4.85(f).  Moreover, considering 
that the veteran's right ear manifests an average puretone 
threshold of 70 decibels, and 92 percent of speech 
discrimination, the right ear meets a Level II designation 
under Table VI.  However, the Board notes that, as the 
veteran's puretone threshold at 1000, 2000, 3000 and 4000 Hz 
is 55 decibels or more, he meets the criteria for an 
exceptional pattern of hearing under 38 C.F.R. § 4.86(a).  As 
a result, he is entitled to have his hearing level determined 
by use of either Table VI or VIa, whichever produces the 
higher result.  Under Table VIa, the veteran's average 
puretone of 70 decibels meets Level VI designation.  As that 
designation is higher than the result arrived at via 
application of Table VI, the result derived from table VIa 
controls.  Thus, his right ear designation is Level VI and 
his nonservice-connected left ear designation is Level I.

Applying the veteran's Level VI designation for the right ear 
and Level I designation for the left ear, the result is a 
noncompensable rating under 38 C.F.R. § 4.85, table VII, and 
there is no basis for a higher rating for any portion of the 
claim period.   

Finally, the evidence does not reflect that the veteran's 
right ear hearing loss has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In so noting, 
the Board acknowledges the veteran's statements, made during 
his personal hearing in November 2000, to the effect that his 
right ear hearing loss has hindered his employment.  The 
Board further recognizes his statements, made at his December 
2000 VA examination, that his right ear hearing loss rendered 
him unable to hear while working in construction.  However, 
the evidence does not show that such hearing loss would 
interfere with occupations performed in a quieter 
environment.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


II.  Entitlement to service connection for hearing loss, left 
ear.

Factual background

Upon VA examination in July 1998, the veteran had the 
following puretone thresholds for his left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
10
15
15

His average puretone threshold was 15, and his speech 
recognition score was 100 percent.

An audiometric test performed in November 1999 showed the 
veteran's left ear hearing to be within normal limits.  It 
was noted that the veteran had not experienced any 
significant change in his hearing since his VA examination in 
July 1998. 

Finally, upon VA examination in December 2000, the veteran 
exhibited the following puretone thresholds for his left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
10
20
15

His average puretone threshold was noted to be 16.  His 
speech recognition score was 100 percent with respect to the 
left ear.


Analysis

The veteran contends that he is entitled to service 
connection for left ear hearing loss.  For the purpose of 
applying the laws of the VA, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less that 94 percent.  
38 C.F.R. § 3.385.  

Based on the medical evidence previously described, it is 
clear that the veteran does not have left ear "hearing 
loss" disability, as defined for VA purposes.  

In this case, an award of service connection is not 
justified.  The Board finds support for this conclusion in a 
decision of the United States Court of Appeals for Veterans 
Claims, which interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  

Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In summary, inasmuch as the veteran has no current left ear 
hearing loss disability, as defined in 38 C.F.R. § 3.385, the 
preponderance of the evidence is against the veteran's claim 
and service connection for such is not warranted.  
Accordingly, the veteran's claim of service connection for 
left ear hearing loss fails.  The benefit sought on appeal is 
denied.  


III.  Final considerations

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claims that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

The schedular criteria not having been met, the claim for 
assignment of a compensable initial disability rating for 
right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

